The Opinion of the Court was delivered by Treat, J.*  This suit was commenced before a justice of the peace by Byrd against Joseph H. Smith. The justice rendered a verdict against the defendant for $100. He removed the case to the Circuit Court by certiorari. The parties then referred the case to arbitrators, whose award was to be entered as the judgment of the Court. The award was, that Joseph H. Smith and George F. Smith pay to Byrd the sum of $40, and the costs. The Circuit Court rendered a judgment on the award against both of the Smiths. They assign that decision for error. The judgment was clearly unauthorized as to George F. Smith. He was not originally a party to the case. Nor does the record show that he afterwards became a party, or in any manner assented to the proceedings before the arbitrators, or in the Circuit Court. The Court had no jurisdiction over his person. Although the award may be binding between the original parties, it is a mere nullity as to him. The judgment is a unit, and must be reversed as to both of the Smiths. - The judgment of the Circuit Court is reversed with costs, and the cause is remanded for further proceedings between the original parties. Judgment reversed.   Wilson, C. J., did not sit in this case.